         Case 18-30155 Document 1764 Filed in TXSB on 03/26/19 Page 1 of 5



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION                                                               ENTERED
                                                                                                                 03/26/2019
                                                                §
In re:                                                          §      Chapter 11
                                                                §
EXCO RESOURCES, INC., et al.,1                                  §      Case No. 18-30155 (MI)
                                                                §
                                   Debtors.                     §      (Jointly Administered)
                                                                §

                        STIPULATION AND AGREED ORDER
                 TERMINATING THE DEBTORS’ EXCLUSIVITY PERIODS

         WHEREAS on February 15, 2019, the above-captioned debtors and debtors in

possession (collectively, the “Debtors”) and the Official Committee of Unsecured Creditors

(the “Committee”) filed the Joint Emergency Motion to Extend the Exclusivity Periods to File a

Chapter 11 Plan and Solicit Acceptances Thereof [Docket No. 1619] (the “Motion”) with the

United States Bankruptcy Court for the Southern District of Texas (the “Court”), and the Court

entered the Order Extending the Exclusivity Periods to File a Chapter 11 Plan and Solicit

Acceptances Thereof [Docket No. 1620].

         WHEREAS in accordance with the agreement articulated at the status conference

conducted before the Court on March 26, 2019, the Debtors, the Committee, and the Junior




1   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, include: EXCO Resources, Inc. (2779); EXCO GP Partners Old, LP (1262); EXCO Holdings (PA),
    Inc. (1745); EXCO Holding MLP, Inc. (1972); EXCO Land Company, LLC (9981); EXCO Midcontinent MLP,
    LLC (0557); EXCO Operating Company, LP (1261); EXCO Partners GP, LLC (1258); EXCO Partners OLP
    GP, LLC (1252); EXCO Production Company (PA), LLC (7701); EXCO Production Company (WV), LLC
    (7851); EXCO Resources (XA), LLC (7775); EXCO Services, Inc. (2747); Raider Marketing GP, LLC (6366);
    and Raider Marketing, LP (4295). The location of the Debtors’ service address is: 12377 Merit Drive, Suite
    1700, Dallas, Texas 75251.
         Case 18-30155 Document 1764 Filed in TXSB on 03/26/19 Page 2 of 5



 Secured Parties (as defined in the DIP Motion2) have reached an agreement regarding the

 Debtors’ Exclusivity Periods (as defined in the Motion).


         NOW THEREFORE, IT IS STIPULATED AND AGREED AS FOLLOWS:


         1.      The Debtors’ Exclusivity Periods are terminated effective as of 11:59 p.m.

 April 8, 2019 (prevailing Central Time).

         2.      The terms and conditions of this Order shall be immediately effective and

 enforceable upon its entry.

         3.      All time periods set forth in this Order shall be calculated in accordance with

 Bankruptcy Rule 9006(a).

         4.      This Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation, interpretation, and enforcement of this Order.

Signed: March 26, 2019

 Dated: __________, 2019                                 ____________________________________
 Houston, Texas                                         MARVIN ISGUR Marvin Isgur
                                                        UNITED STATES
                                                             United     BANKRUPTCY
                                                                    States               JUDGE
                                                                           Bankruptcy Judge




The motion filed at ECF No. 1619 is terminated by this Order. Hearings on other matters
that are presently scheduled for March 27, 2019 at 8:00 a.m. are continued to April 8,
2019 at 1:30 p.m.




 2   Debtors’ Emergency Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to Obtain
     Postpetition Secured Financing, (II) Granting Liens and Providing Superpriority Administrative Expense
     Claims, (III) Authorizing the Use of Cash Collateral, (IV) Granting Adequate Protection, (V) Modifying the
     Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief (the “DIP Motion”)
     [Docket No. 28].




                                                       2
        Case 18-30155 Document 1764 Filed in TXSB on 03/26/19 Page 3 of 5




STIPULATED AND AGREED TO THIS 26TH DAY OF MARCH, 2019:

                         By: /s/ Christopher T. Greco, P.C.
                         Christopher T. Greco, P.C. (admitted pro hac vice)
                         KIRKLAND & ELLIS LLP
                         KIRKLAND & ELLIS INTERNATIONAL LLP
                         601 Lexington Avenue
                         New York, New York 10022
                         Telephone: (212) 446-4800
                         Facsimile: (212) 446-4900
                         Email: christopher.greco@kirkland.com

                         Patrick J. Nash, Jr. P.C. (admitted pro hac vice)
                         Alexandra Schwarzman (admitted pro hac vice)
                         KIRKLAND & ELLIS LLP
                         KIRKLAND & ELLIS INTERNATIONAL LLP
                         300 North LaSalle
                         Chicago, Illinois 60654
                         Telephone: (312) 862-2000
                         Facsimile: (312) 862-2200
                         Email: patrick.nash@kirkland.com
                         Email: alexandra.schwarzman@kirkland.com

                         Marcus A. Helt (TX: 24052187)
                         Michael K. Riordan (TX: 24070502)
                         FOLEY GARDERE
                         1000 Louisiana St., Suite 2000
                         Houston, Texas 77002
                         Telephone: (214) 999-4526
                         Facsimile: (214) 999-3526
                         Email: mhelt@foley.com
                         Email: mriordan@foley.com

                         Counsel to the Debtors and Debtors in Possession

-and-
Case 18-30155 Document 1764 Filed in TXSB on 03/26/19 Page 4 of 5




                 By: /s/ Robert J. Stark
                 Robert J. Stark (admitted pro hac vice)
                 Sigmund S. Wissner-Gross (admitted pro hac vice)
                 Kenneth J. Aulet (admitted pro hac vice)
                 Gerard T. Cicero (admitted pro hac vice)

                 BROWN RUDNICK LLP
                 Seven Times Square
                 New York, New York 10036
                 Telephone: (212) 209-4800
                 Facsimile: (212) 209-4801
                 Email: swissnergross@brownrudnick.com
                 Email: rstark@brownrudnick.com
                 Email: kaulet@brownrudnick.com
                 Email: gcicero@brownrudnick.com


                 Steven B. Levine (admitted pro hac vice)
                 BROWN RUDNICK LLP
                 One Financial Center
                 Boston, Massachusetts 02111
                 Telephone: (617) 856-8200
                 Facsimile: (617) 856-8201
                 Email: slevine@brownrudnick.com

                 Elizabeth Freeman (SBN 24009222)
                 Kristhy Peguero (SBN 24102776)
                 JACKSON WALKER L.L.P.
                 1401 McKinney Street, Suite 1900
                 Houston, Texas 77010
                 Telephone: (713) 752-4200
                 Facsimile: (713) 752-4221
                 Email: efreeman@jw.com
                 Email: kpeguero@jw.com

                 Counsel for the Unsecured Creditor Committee


                 -and-

                 Patricia B. Tomasco (SBN 01797600)
                 711 Louisiana, Suite 500
                 Houston, Texas 77002
                 QUINN EMANUEL URQUHART &
                 SULLIVAN, LLP

                                  4
        Case 18-30155 Document 1764 Filed in TXSB on 03/26/19 Page 5 of 5




                         713-221-7000 – Main Telephone
                         713-221-7100 – Main Facsimile
                          Email: pattytomasco@quinnemanuel.com

                         Proposed Co-Counsel for the Unsecured Creditor Committee

-and-
                         By: /s/ Kurt Mayr
                         Kurt Mayr (admitted pro hac vice)
                         BRACEWELL LLP
                         CityPlace I, 34th Floor 185 Asylum Street
                         Hartford, Connecticut 06103-3458
                         Telephone: 860.256.8534
                         Facsimile: 1.800.404.3970
                         Email: kurt.mayr@bracewell.com

                         Bradley J. Benoit
                         BRACEWELL LLP
                         711 Louisiana Street Suite 2300
                         Houston, Texas 77002-2770
                         Telephone: 713.221.1224
                         Facsimile: 713.222.3204
                         Email: brad.benoit@bracewell.com

                         Counsel for Bluescape Resources Company LLC

-and-


                         By: /s/ Andrew K. Glenn
                         Andrew K. Glenn (admitted pro hac vice)
                         Adam L. Shiff (admitted pro hac vice)
                         Shai Schmidt (admitted pro hac vice)
                         KASOWITZ BENSON TORRES LLP
                         1633 Broadway
                         New York, New York 10019
                         Telephone: 212.506.1700
                         Facsimile: 212.506.1800
                         Email: aglenn@kasowitz.com
                         Email: ashiff@kasowitz.com
                         Email: sschmidt@kasowitz.com

                         Counsel for Fairfax Financial Holdings Ltd. And Hamblin Watsa
                         Investment Counsel Ltd.



                                          5
